—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuífner, J.), rendered February 8, 1993, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
*388Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor impermissibly elicited testimony of an uncharged crime during his redirect examination of a prosecution witness is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250; People v Perez, 194 AD2d 812; People v Hayden, 128 AD2d 726). In any event, the defendant’s argument is without merit. It was the defense counsel who opened the door to the prosecutor’s redirect examination by first eliciting testimony relating to the uncharged crime during his cross examination of this witness (People v Howard, 193 AD2d 620; People v Bailey, 193 AD2d 689; cf, People v Respass, 213 AD2d 430; People v Cuesta, 199 AD2d 101). None of the defendant’s remaining contentions warrant reversal (see, People v Crimmins, 36 NY2d 230, 242; People v Reese, 181 AD2d 699; People v Hightower, 163 AD2d 489). Balletta, J. P., Thompson, Ritter and Florio, JJ., concur.